


ALEXANDER & BALDWIN, INC.
NOTICE OF AWARD OF TIME-BASED RESTRICTED STOCK UNITS
 
The Corporation hereby awards to Participant, as of the Award Date indicated
below, an award (the “Award”) of restricted stock units under the Corporation’s
2012 Incentive Compensation Plan (the “Plan”).  Each restricted stock unit
represents the right to receive one share of Common Stock on the applicable
issuance date following the vesting of that unit.  The number of shares of
Common Stock subject to the awarded restricted stock units and the applicable
vesting schedule for those units and the underlying shares are set forth below.
The remaining terms and conditions governing the Award, including the issuance
date or dates for the shares of Common Stock that vest under the Award, shall be
as set forth in the form Time-Based Restricted Stock Unit Award Agreement for
service-vesting Awards.
 
AWARD SUMMARY
 
Participant
_______________________________________
Award Date:
_____________, 201___
Number of Shares Subject to Award:
 
________________ shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest in a series of three (3) successive equal annual
installments upon Participant’s completion of each successive year of Service
over the three (3)-year period measured from the Award Date. Each such
installment vesting date is hereby designated a “Vesting and Issuance Date.”
However, one or more Shares may be subject to accelerated vesting in accordance
with the provisions of Paragraph 3 or Paragraph 5 of the form Time-Based
Restricted Stock Unit Award Agreement.

Participant understands and agrees that the Award is granted subject to and in
accordance with the terms of the Plan and hereby agrees to be bound by the terms
of the Plan and the terms of the Award as set forth in the form Timed-Based
Restricted Stock Unit Award Agreement attached hereto as Exhibit A.  Participant
hereby acknowledges the receipt of a copy of the official prospectus for the
Plan.  A copy of the Plan is available upon request made to the Human Resources
Department at the Corporation’s principal offices at 822 Bishop Street,
Honolulu, Hawaii 96813.
 
Coverage under Recoupment Policy. By accepting this Award, Participant hereby
agrees that should Participant at this time be, or at any time hereafter become,
either an executive officer of the Corporation subject to Section 16 of the
Securities Exchange Act of 1934, as amended, or a participant in the
Corporation’s Performance Improvement Incentive Plan, then:
 
(a)           Participant shall be subject to the Alexander & Baldwin, Inc.
Policy Regarding Recoupment of Certain Compensation, effective as of June 29,
2012, the terms of which are hereby incorporated herein by reference and receipt
of a copy of which Participant hereby acknowledges; and
 
(b)           any incentive compensation that is paid or granted to, or received
by, Participant on or after June 29, 2012 (including any incentive compensation
that is paid to, or received by, Participant on or after June 29, 2012 pursuant
to an incentive compensation award made to Participant prior to June 29, 2012,
whether by the Corporation or any predecessor entity) and during the three-year
period preceding the date on which the Corporation is required to prepare an
accounting restatement due to material non-compliance with any applicable
financial reporting requirements under the federal securities laws shall,
accordingly, be subject to recovery and recoupment pursuant to the terms of such
policy.
 
For purposes of such recoupment policy, “incentive compensation” means any cash
or equity-based award (e.g., any stock award, restricted stock unit award,
performance share unit award or stock option grant or shares of Common Stock
issued thereunder) or any profit sharing payment or distribution that is based
upon the achievement of financial performance metrics.  An additional copy of
the recoupment policy is available upon request made to the Corporate Secretary
at the Corporation’s principal offices.
 
Continuing Consent. Participant further acknowledges and agrees that, except to
the extent the Plan Administrator notifies Participant in writing to the
contrary, each subsequent award of service-vesting restricted stock units made
to him or her under the Plan shall be subject to the same terms and conditions
set forth in the Time-Based Restricted Stock Unit Award Agreement hereto
attached as Exhibit A, and Participant hereby accepts those terms and conditions
for each such subsequent service-vesting restricted stock unit award that may be
made to him or her under the Plan and hereby agrees to be bound by those terms
and conditions for any such restricted stock unit awards, without any further
consent or acceptance required on his or her part at the time or times when
those awards may be made.  However, Participant may, at any time he or she holds
an outstanding service-vesting restricted stock unit award under the Plan,
request a written copy of the form Time-Based Restricted Stock Unit Award
Agreement from the Corporation by contacting the Corporation’s Human Resources
Department at the Corporation’s principal offices.
 
Employment at Will.  Nothing in this Notice or in the form Time-Based Restricted
Stock Unit Award Agreement or in the Plan shall confer upon Participant any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining Participant) or of Participant,
which rights are hereby expressly reserved by each, to terminate Participant’s
Service at any time for any reason, with or without cause.
 


 
Remainder of page intentionally left blank.
 

 
 



 
 

--------------------------------------------------------------------------------

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the form Time-Based Restricted Stock Unit
Award Agreement for service-vesting Awards.
 
DATED:                      ____________, 201___
 


 
ALEXANDER & BALDWIN, INC.
 
By:
         
Title:
             PARTICIPANT
   
     
Address:
         



 

